In his motion for rehearing appellant with much vigor renews his attack upon the indictment asserting its invalidity for failure to allege the "previous chaste character" of the injured female.
An exhaustive review of the authorities from many states discloses some lack of harmony upon the point, at the same time revealing that in most instances the conflict is apparent rather than real.
Where by statute the offense of seduction is described as one against a female of "previous chaste character" it is generally held that such element is descriptive of the offense and that the indictment must contain an averment of such fact. State v. Kelley, 245 Mo. 489, 43 L. R. A. 476. See People v. Roderigas,49 Cal. 9; People v. Krusick, 93 Cal. 74, 28 P. 794; State v. Temmens, 4 Minn. 325; State v. *Page 243 
DeWitt, 186 Mo. 61, 84 S.W. 956; People v. Weinstock, 140 N.Y. Supp. 453. Where by statute the offense is defined to be against a female "of good repute" it is held essential that the indictment contain an averment of the female's good reputation. State v. Hill, 91 Mo. 423, 4 S.W. 121; Oliver v. Commonwealth,101 Pa. 215; Zabriskie v. State, 43 J. J. L. 640, 39 Am. Rep. 610; Hay v. State, (Indiana) 98 N.E. 712.
Our own statute, Art. 505 P. C. Revision 1925, formerly 1447, P. C., provides that "If any person, by promise to marry, shall seduce an unmarried female under the age of twenty-five years, and shall have carnal knowledge of such female, he shall be punished, etc." It will be observed that "previous chaste character" nor "former good repute" enter into the definition of the offense by statutory provision. Under statutes similar to ours in this respect it has been held unnecessary to allege in the indictment that the female was of previous chaste character. Caldwell v. State, 73 Ark. 139; 83 S.W. 929; Kerr v. U.S. 7 Ind. Ter. 486, 104 S.W. 809; People v. Bremer,27 Mich. 134; Ferguson v. State, 71 Miss. 805; State v. Andre,5 Iowa 389; 68 Am. Dec. 708; State v. Hemns, 82 Iowa 609; Wilson v. State, 73 Ala. 527; State v. Turner, 82 S.C. 278,64 S.E. 424.
Under State v. Kelley reported in 43 L. R. A. 476, (New Series) will be found an exhaustive note covering many pages, dealing with the subject under consideration with voluminous reference to authorities. To review them would be tedious and unprofitable. Examination of them, we think, will reveal the conclusions stated by us to be correct as touching the state of the decisions in the various jurisdictions.
We are confirmed in the opinion that under our own statute defining seduction the pleader is not called upon to allege in the indictment charging such offense that the female was of previous chaste character.
The motion for rehearing is overruled.
Overruled.